The action was for libel. A verdict was found by the jury for the plaintiff. This the trial judge set aside and directed a new trial. The Appellate Division unanimously reversed this order and reinstated the verdict. Thereupon the judgment was entered and an appeal was taken from it directly to this court. So far as the form of the appeal is concerned it is correct. (Code Civ. Pro. sec. 1336; Girling v. City of New York, 197 N.Y. 302.) The difficulty is that this is an action for personal injuries. The judgment based on the verdict of the jury has been unanimously affirmed. As the Code stood at the time the appeal was taken, it did not lie unless upon compliance with subdivision 2 of section 191. In Girling v. City of New York the Appellate Division was not unanimous. (Charles v. Leonard, 215 N.Y. 712.)
The appeal should be dismissed, with costs.
HISCOCK, Ch. J., CHASE, HOGAN, CARDOZO, POUND and ANDREWS, JJ., concur; McLAUGHLIN, J., not sitting.
Appeal dismissed.